Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 04/06/2021 are acknowledged and have been fully considered.  Claims 1-17 are now pending.  Claims 1-3, 6, 8, 10-12 are amended; claims 13-17 are new.
Claims 1-17 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/05/2020 has been considered here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In regards to claim 1, as currently written it is not clear as to whether the claim is intended to be a product-by-process claim where the end use product is the product being claimed or whether the claim is intended to claim the hydratable concentrated surfactant composition and the end use composition is an intended use of the claimed product. Claim 2 has a similar issue with the limitation of “after dilution”. It is not clear whether the composition is claimed in the concentrate or if the invention is the concentrate being diluted as the specification teaches both the concentrate and the end use solution as embodiments (see page 2, paragraph 6 of instant specification as filed and pages 3, paragraph 7 bridging to page 4). Further it is worth noting that if the end use solution is being claimed, there is a duplicate claim issue with at least claim 9 and potentially claims 11-17. The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). One with ordinary skill in the art would not be able to understand the metes and bounds of the claims, thus the claim is indefinite. Again, for the purpose of examination, claim 1 is read as “A hydratable concentrated surfactant composition having a viscosity from 250 to 7,500 cps, the hydratable concentrated surfactant composition comprising: a) an anionic surfactant comprising acyl isethionate; b) an amphoteric and/or zwitterionic surfactant; c) a C6-C14 acid or alcohol; and d) from 30 to 85% by weight water.” Claim 2 is understood as “The hydratable concentrated surfactant composition of claim 1 wherein the composition is lamellar.”

Claims 3-17 are rendered indefinite as they depend on indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190282480 A1 (Su et al., 2019; as submitted on IDS of 03/18/2020) in view of US PGPUB 20180280270 A1 (Rughani et al., 2018; on record from 11/6/2020).

In regards to claims 1 and 8, Su et al. teaches a composition comprising a surfactant composition having viscosity in the range of about 200 to about 100,000 mPas (see Su et al., paragraph 0015), which is the same as about 200 to about 100,000 cps, which encompasses the viscosity measurement of claim 1. Further, the water used in the composition is in the amount of 0.01-75% to provide a concentrated surfactant blend (see Su et al., paragraph 0033). Further, Su et al. teaches that the composition is used as a concentrated blend which can be diluted to the desired active content level with the desired viscosity (see Su et al., paragraph 0076). Further Su et al. teaches a composition comprising an anionic surfactant (see Su et al., paragraph 0023), an amphoteric surfactant (see Su et al., paragraph 0017) such as betaines (see Su et al., paragraph 0055), lauric acid (see Su et al., paragraph 0053), and water in an amount from 0.01-98% (see Su et al., paragraph 0027). MPEP 2144.05 states that "[i]n the case where 
In regards to claims 3, Su et al. teaches that the composition comprises vitamins (see Su et al., paragraph 0068).
In regards to claims 4 and 5, Su et al. teaches that the anionic surfactant is acylmethyl taurate, acyl glycinate, or combinations thereof (see Su et al., paragraph 0024).
In regards to claim 10, the diluted composition has a pH of within 4.0-7.0, which overlaps with the range of the instant claim. Further, the composition is sulfate free (see Su et al., paragraph 0008). Further, as the main components of the composition (A-C) do not contain oils and component D optionally can be comprised of an oil (see Su et al., paragraph 0023), however is not a required component of the invention, the composition of Su et al. is substantially free of oil as well. Further, claim 10, a product-by-process claim drawn to a composition directed towards an end use composition, the patentability of a product does not depend on its method of production. Su et al. teaches the instantly claimed end use composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and 
	In regards to claims 12 and 13, Su et al. teaches that the composition is a body wash (see Su et al., paragraph 0042) or a liquid hand cleanser (see Su et al., paragraph 0044). 
	In regards to claim 15, Su et al. teaches the use of myristic acid (see Su et al., paragraph 0019).


	Su et al. is silent on the use of acyl isethionate or acyl isethionate and acyl taurate in a mixture, as an anionic surfactant in any amount, the use of a viscosity aid, and the use of one of the compounds listed in instant claim 17. 

	In regards to claims 3 and 5, Rughani et al. teaches that a composition for cleansing hair comprising an anionic surfactant such as acyl isethionates and acyl taurates, as well as mixtures thereof (see Rughani et al., paragraph 0043). 
In regards to claims 6 and 7, if only acyl isethionate is used as an anionic surfactant, then 100% of the weight of the anionic surfactant would comprise acyl isethionate. Though not directly taught in Rughani et al., it can be seen that a mixture of anionic surfactants is used in Example 2 (see Rughani et al., paragraph 0509), in which four surfactants are used. It can be assumed that they are used in equal amounts. As such, if acyl taurates and acyl isethionates were used in equal amounts, there would be 50% by weight of acyl taurate and 50% by weight acyl isethionate. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claim 17, Rughani et al. teaches the use of vitamin E (see Rughani et al., paragraph 0083) and ethylhexylmethoxycinnamate (see Rughani et al., Example 3, paragraph 0510). 

	In regards to claims 1-10, 12-15, and 17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a concentrated composition comprising acyl isethionate or an acyl isethionate and acyl taurate mixture as an anionic surfactant, betaines, lauric acid, and water using the teachings of Su et al. and Rughani et al as Rughani et al. teaches that acyl isethionate and acyl taurates are equivalents of acyl glutamates (see Rughani et al., paragraph 0321), which is the primary anionic surfactant used in the invention of Su et al. (see Su et al., paragraph 0008). Further, both Su et al. and Rughani et al. teach compositions that can be used for hair (see Su et al., paragraph 0013; Rughani et al., paragraph 0016). One with ordinary skill in the art would be motivated to combine the concentrate of Su et al. with the anionic surfactant, viscosity modifying agent, and vitamin E of Rughani et al. according to the known method of preparing a thickening composition (see Su et al., paragraph 0086) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further in regards to claims 2 and 14 as the combination of teachings of Su et al. and Rughani et al. would yield an identical concentrated composition as instantly claimed, the properties, such as the composition being lamellar or isotropic after dilution or a specific viscosity, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its 
Further, in regards to claims 2, 9, and 14, the composition can be diluted to a desired viscosity (see Su et al., paragraph 0076).As such, the viscosity of the end use product is a variable that can be modified, among others, by adjusting the amount of diluent, the viscosity changing as the amount of diluent is changed, the viscosity of the final product would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed viscosity of the end use product cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of diluent in the combination of Su et al. and Rughani et al. to obtain the desired balance between the viscosity of the end use product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190282480 A1 (Su et al., 2019; as submitted on IDS of 03/18/2020) in view of US PGPUB 20180280270 A1 (Rughani et  as applied to claims 1-10, 12-15, and 17 above, and further in view of US PGPUB 20190077578 A1 (Eungrasamee et al., 2019).

The teachings of Su et al. and Rughani et al. in regards to claims 1-10, 12-15, and 17 have been described supra.

The combination of Su et al. and Rughani et al. is silent on the use of a refill package.

Eungrasamee et al. teaches a refill package for liquid products (see Eungrasamee et al., abstract) such as body wash, hair treatment composition, or hair shampoo (see Eungrasamee et al., paragraph 0062), wherein the viscosity of the liquid is greater than water (see Eungrasamee et al., paragraph 0058). 

In regards to claim 11, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Su et al., Rughani et al., and Eungrasamee et al. to formulate an end use product, such as a hair shampoo, hair treatment composition, or body wash, in a refill package as “refilling generally not only reduces the consumption of resources but also the amount of waste disposed after use of the product. Consumer demand for refill systems is increasing as environmental and economic considerations become ever more prevalent” (see Eungrasamee et al., paragraph 0003). Further, the invention of Eungrasamee et al. is for use with a liquid that has a viscosity greater than water (see Eungrasamee et al., paragraph 0058), such as the composition of Su et al. and Rughani et al. One with ordinary skill in the art would be motivated to combine the composition of Su et al. and Rughani et al. with the refill package of Eungrasamee et al. according to the method of refilling a primary pack (see Eungrasamee et al., paragraphs 0064-0066) to yield predictable results with a . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190282480 A1 (Su et al., 2019; as submitted on IDS of 03/18/2020) in view of US PGPUB 20180280270 A1 (Rughani et al., 2018) as applied to claims 1-10, 12-15, and 17 above, and further in view of US PGPUB 20160310388 A1 (Smith, 2016).

The teachings of Su et al. and Rughani et al. in regards to claims 1-10, 12-15, and 17 have been described supra.

The combination of Su et al. and Rughani et al. is silent on the use of the compounds in claim 16.

Smith teaches a concentrate composition that is intended for cleaning skin or hair (see Smith, paragraphs 0009-10). Smith also teaches the use of vitamins in the composition, such as vitamin A, vitamin B (niacinamide), vitamin C, vitamin D, vitamin E, and vitamin K (see Smith, paragraph 0096). Smith also teaches the use of aloe vera (see Smith, paragraph 0095).

In regards to claim 16, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Su et al., Rughani et al., and Smith to formulate a concentrate composition (and thus an end use product) comprising vitamin C or niacinamide as these are example of vitamins, which are already taught as part of the composition (see Su et al., paragraph 0068). Further it would be beneficial to include a skin soothing compound such as aloe vera (see Smith, paragraph 0095) as it would benefit a composition that is meant to be used on the skin or hair, such as .

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

	Claim Rejections - 35 USC § 112
In regards to applicant’s argument that claims 1-9 claim a hydratable concentrated surfactant composition as set forth in the preamble, examiner points out that it is still not clear if the claim is a intended to be a product-by-process claim where the end use product is the product being claimed or whether the claim is intended to claim the hydratable concentrated surfactant composition as currently written and the end use composition is an intended use of the claimed product. This lack of clarity stems from the limitation of “wherein the composition increases in viscosity when diluted with water…resulting in an end use composition having a viscosity from 
3000 to 15000 cps”. It is not clear whether the composition is claimed in the concentrate or if the invention is the concentrate being diluted as the specification teaches both the concentrate and the end use solution as embodiments (see page 2, paragraph 6 of instant specification as filed and pages 3, paragraph 7 bridging to page 4) (i.e. is the claimed composition the concentrate or the end use product?). Further, if the concentrate is the claimed composition, then the dilution of the concentration Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). One with ordinary skill in the art would not be able to understand the metes and bounds of the claims, thus the claim is indefinite. Claim 2 has a similar issue with the limitation of “after dilution”. For the purpose of examination, claim 1 is read as “A hydratable concentrated surfactant composition having a viscosity from 250 to 7,500 cps, the hydratable concentrated surfactant composition comprising: a) an anionic surfactant comprising acyl isethionate; b) an amphoteric and/or zwitterionic surfactant; c) a C6-C14 acid or alcohol; and d) from 30 to 85% by weight water.” Claim 2 is understood as “The hydratable concentrated surfactant composition of claim 1 wherein the composition is lamellar.”

Claim Rejections - 35 USC § 103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a concentrated composition comprising acyl isethionate or an acyl isethionate and acyl taurate mixture as an anionic surfactant, betaines, lauric acid, and water using the teachings of Su et al. and Rughani et al as Rughani et al. teaches that acyl isethionate and acyl taurates are equivalents of acyl glutamates (see Rughani et al., paragraph 0321), which is the primary anionic surfactant used in the invention of Su et al. (see Su et al., paragraph 0008). Further, both Su et al. and Rughani et al. teach compositions that can be used for hair (see Su et al., paragraph 0013; Rughani et al., paragraph 0016). One with ordinary skill in the art would be motivated to combine the concentrate of Su et al. with the anionic surfactant, viscosity modifying agent, and vitamin E of Rughani et al. according to the known method of preparing a thickening composition (see Su et al., paragraph 0086) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further in response to applicant's argument that the combination of references does not suggest a composition that thickens upon dilution and that is suitable for use in a refill packaging, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 Further, as the combination of Su et al. and Rughani et al. would yield an identical concentrate as instantly claimed, the properties, such as thickening upon dilution, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical 
In the instant case, the claim requires four elements and a specific viscosity, and the preamble imbues no additional structural limitations which would result in a difference between the claimed invention and the prior art. Thus, as the prior art recites the same four claimed components and viscosity as the instant claim, a person would reasonably expect the same materials to be capable of the same intended use.
 
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         /Melissa L Fisher/               Primary Examiner, Art Unit 1611